Citation Nr: 0302156	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-03 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for an eye disorder, 
including cataract.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of malaria.

4.	Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for pulmonary tuberculosis.  

(The issue of entitlement to service connection for arthritis 
will the discussed in a subsequent decision.)


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to January 
1943, and from November 1945 January 1946.  He was a prisoner 
of war (POW) of the Japanese Government from May 1942 to 
January 1943.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the veteran's 
claims of entitlement to service connection for arthritis, 
poor eyesight, and bilateral hearing loss.  The RO also 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for malaria and pulmonary tuberculosis.  
The veteran filed a timely notice of disagreement, and the RO 
subsequently provided a statement of the case (SOC) in March 
2002.  In April 2002 the veteran perfected his appeal.  A 
supplemental statement of the case (SSOC) was provided in 
August 2002, and the issues were subsequently certified to 
the Board.  

The Board is undertaking additional development on the matter 
of entitlement to service connection for arthritis, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.	The veteran's current eye disorder, including cataract, is 
not the result of any incident or event of active military 
service.  

2.	The veteran's current bilateral hearing loss is not the 
result of any incident or event of active military 
service.  

3.	In a final decision dated in August 1998, the Board 
determined that the veteran had not submitted new and 
material evidence to reopen claims of entitlement to 
service connection for malaria and pulmonary tuberculosis.  
The veteran was notified of the Board's decision and his 
appellate rights, and he did not pursue judicial review.  
His motion for reconsideration of the August 1998 decision 
was denied by the Vice Chairman of the Board in December 
1998, and his motion for revision of the August 1998 
decision on the basis of clear and unmistakable error 
(CUE) was denied by the Board in September 1999.

4.	Since the August 1998 decision that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for malaria or pulmonary 
tuberculosis, the appellant has not submitted evidence 
bearing directly and substantially on the specific matters 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.	The veteran's current bilateral eye disorder, including 
cataract, was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

2.	The veteran's current bilateral hearing loss was neither 
incurred in nor aggravated by active military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  


3.	The evidence submitted since the previous final decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for malaria may not be 
reopened.  38 U.S.C.A. §§ 511(a), 5108, 7103, 7104(a) 
(West 1991 & Supp. 2002); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (now codified as amended at 
38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1100 (2002).

4.	The evidence submitted since the previous final decision 
is not new and material, and the appellant's claim of 
entitlement to service connection for pulmonary 
tuberculosis may not be reopened. 38 U.S.C.A. §§ 511(a), 
5108, 7103, 7104(a) (West 1991 & Supp. 2002); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO in 
November 2001, and March and August 2002, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  In fact, the RO's November 
2001 letter provided notice as to the VCAA, and the March 
2002 SOC contained a detailed recitation of the VCAA's 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  

It thus appears that notice has been fully provided, that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Facts and Discussion

A.  Service connection for eye and ear disorders

Service medical records are silent for any complaint, 
treatment, or diagnosis of poor eyesight or any other eye 
disorder, or any hearing loss.  The veteran's separation 
examination report indicated that all systems were normal, 
including his eyes and ears.  The veteran was noted to have 
20/20 vision bilaterally and 15/15 hearing bilaterally.  In 
an Affidavit for Philippine Army Personnel, executed by the 
veteran in December 1945, where asked to list all wounds and 
illnesses incurred in service, the veteran entered "None."  
He executed another processing affidavit in January 1946, in 
which he again denied any wounds and illnesses in service.

In a statement in support of his claim of entitlement to 
service connection for malaria and pulmonary tuberculosis 
dated in July 1997, the veteran indicated that he was losing 
his hearing.  At that time, the veteran did not contend that 
such was related to his service or his time as a POW.  

A medical certificate from San Pedro Hospital dated in July 
2000 indicated bilateral sensorineural hearing loss.  In 
December 2001 Dr. NRL continued the veteran's diagnosis of 
bilateral moderate-to-severe sensorineural hearing loss.  Dr. 
ATT issued a medical certificate dated in December 2001, 
which indicated a diagnosis of cataract.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The competent evidence of record does not 
indicate that the veteran complained of, received treatment 
for, or was diagnosed with any eye condition, including 
cataract, or any bilateral hearing condition in service.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In the present case, there is no indication of any treatment 
or diagnosis of any eye or ear conditions, including cataract 
and bilateral hearing loss, until many years after service.  
The veteran did not complain of any hearing problems until 
1997, more than 52 years after separation.  He was not 
diagnosed with bilateral hearing loss until July 2000.  There 
was no evidence of any complaint of any eye condition, 
including cataract, until May 2000.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's current eye and ear conditions were 
neither incurred in nor aggravated by any incident or event 
of active military service.  

The Board recognizes that if a veteran is:  (1) a former 
prisoner of war and; (2) as such was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  The presumptive diseases are as follows:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; dysthymic disorder 
(or depressive neurosis); organic residuals of frostbite, if 
it is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy except where 
directly related to infections causes.  38 C.F.R. § 3.309 
(2002).  

As indicated above, the veteran was a POW from May 1942 to 
January 1943.  However, neither cataract nor hearing loss is 
a presumptive condition under the provisions of 38 C.F.R. 
§ 3.309(c).  Therefore, the Board finds that the veteran is 
not entitled to service connection for either claimed 
disorder on a presumptive basis.  

B.  New and material evidence

As indicated above, service connection may be granted for any 
injury or disability that was either incurred in or 
aggravated by active military service.  38 C.F.R. §§ 3.303, 
3.306 (2002).  

The Board issued a decision in August 1998, which determined 
that the veteran had not submitted new and material evidence 
to reopen his claims of entitlement to service connection for 
malaria and pulmonary tuberculosis.  Decisions of the Board 
are final.  38 C.F.R. § 20.1100.  The veteran did not appeal 
that decision to the Court of Appeals for Veterans Claims.  
His subsequent motions for reconsideration of that decision, 
and for revision of the decision on the basis of CUE, were 
denied in December 1998 and September 1999, respectively.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
Evans, supra.

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the veteran's August 1998 Board decision, the 
competent evidence of record included treatment records from 
the Veterans Memorial Medical Center, which indicated that 
the veteran had been diagnosed with pulmonary tuberculosis 
since 1980.  There was also a copy of an October 1997 
radiology report from the University of Mindanao Medical and 
Multitest Diagnostic Center that revealed chronic 
inflammatory lung disease compatible with advanced pulmonary 
tuberculosis.  

Since the Board's August 1998 determination that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for malaria and 
pulmonary tuberculosis, the veteran has submitted radiology 
reports from the Bernardo X-ray Medical Clinic dated in 
September 1998 and the University of Mindanao Medical and 
Multitest Diagnostic Center dated in November 2000 that 
continued his diagnosis of pulmonary tuberculosis.  The 
veteran also submitted a joint affidavit from RA and LL that 
indicated the veteran moved to their village in 1970 with 
complaints of continuous coughs, fever, joint pain, hearing 
loss, and poor eyesight.  Dr. JOH issued medical certificates 
in December 2000 and December 2001, which indicated a 
diagnosis of pulmonary tuberculosis.  

The evidence submitted by the veteran since the Board's 
August 1998 decision is new, inasmuch as it has not 
previously been considered by VA decision-makers.  
38 C.F.R. § 3.156(a).  However, it is not material, because 
it does not contribute to a more complete picture of the 
circumstances surrounding the veteran's claimed disorders.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
More specifically, the evidence submitted by the veteran does 
not indicate that he has a current diagnosis of malaria or 
any residuals thereof.  Additionally, the evidence of 
pulmonary tuberculosis does not indicate that such was 
incurred in or aggravated by any incident or event of active 
military service.  Thus, the veteran has not submitted any 
competent medical evidence that his current pulmonary 
tuberculosis is due to any incident or event of active 
military service.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence to reopen his claims of entitlement to service 
connection for malaria and pulmonary tuberculosis.  


ORDER

Service connection for an eye disorder, including cataract, 
is denied.  

Service connection for bilateral hearing loss is denied.  

New and material evidence has not been submitted, and 
reopening of the claim of entitlement to service connection 
for malaria is denied.  

New and material evidence has not been submitted, and 
reopening of the claim of entitlement to service connection 
for pulmonary tuberculosis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

